Citation Nr: 1136719	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  10-39 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to service connection for a claimed right knee condition.

3.  Entitlement to service connection for a claimed mood disorder.




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to August 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO.  

The Veteran revoked his power of attorney previously assigned to the North Carolina Division of Veterans Affairs.  He indicated that he would represent himself.  See VA Form 21-4138 received in February 2011.

In his October 2009, the Veteran appears to have raised the issue of service connection for depression as due to his claimed back and knee disorders.  To the extent that these assertions of secondary service connection have not been addressed by the RO, they are referred to the RO for any indicated action.   

The now reopened claim of service connection for DDD of the lumbar spine is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  An April 2007 rating decision confirmed a previous denial of the Veteran's claim of service connection for DDD of the lumbar spine on the basis that new and material evidence had not been submitted, the Veteran did not file a timely appeal.  

3.  The evidence added since the April 2007 rating decision includes material that is neither cumulative nor redundant of that previously on file and that, by itself or when considered with previous evidence of record, relates to a previously unestablished fact necessary to substantiate the claim and does raise a reasonable possibility of substantiating the claim.  

4.  The Veteran is shown to have been treated for chondromalacia and right knee strain during service, but osteoarthritic changes were not clinically identified until many years after service.  

5.  The currently demonstrated right knee osteoarthritis is not shown to be due to an injury or other incident of the Veteran's period of active service; nor is he found to have presented credible lay assertions for the purpose of establishing a continuity of knee symptomatology since service.  

6.  The Veteran is not shown to have manifested complaints or findings referable to a mood disorder in service or for many years thereafter.  

7.  The Veteran is not shown to have a mood disorder that is due to an event or incident of the his period of active service; nor is the Veteran found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a mood disorder since service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the April 2007 rating decision that is sufficient to reopen the claim of service connection for DDD of the lumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).

2.  The Veteran's disability manifested by right knee osteoarthritis is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The Veteran's disability manifested by a claimed mood disorder or depression or an adjustment disorder is not due to disease or injury that was incurred in or aggravated by active service; nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  

In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

VA complied with notification responsibilities in November 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  

Additionally, the November 2008 letter notified the Veteran that his claim for DDD of the lumbar spine had been previously denied in April 2007 and the reasons for the prior denial.   Notice pursuant to the Dingess decision was included in this letter.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post service VA records, a lay statement and reports of VA examination.  He has not identified any other evidence that needs to be obtained.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  

Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


New And Material Claim

By way of a February 2005 rating decision, the RO originally denied the Veteran's claim of service connection for DDD of the lumbar spine.  

The RO denied the claim on the basis that a chronic back condition was not diagnosed in service, within the one year presumptive period, or until many years thereafter.  The RO further found that DDD of the lumbar spine was not incurred in or aggravated by service.

The Veteran did not file a notice of disagreement (NOD) and the 2005 decision became final.  38 C.F.R. § 20.302(a).  

In April 2007, the RO found that new and material evidence had not been submitted to reopen the previously denied claim for DDD of the lumbar spine.  The Veteran did not appeal the decision.   Id.

The Board must address the issue of whether new and material evidence has been received since the last final decision, because this determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Here, the Veteran seeks to reopen a claim of service connection for DDD of the lumbar spine last denied by the RO in April 2007.  The record indicates that, in its April 2007 decision, the RO denied reopening the claim on the basis that there was no new and material evidence showing that DDD of the lumbar spine was incurred in or caused by service.   

Of record at the time of the April 2007 rating decision were the Veteran's service treatment records that noted complaints of low back pain in February 1978 without reported trauma, in December 1978 after a physical test, in March 1979 after a jump, and in October 1979 since the age of 17.  

The Veteran was variously diagnosed with a contusion, pulled muscle and strain.  The next complaint of pain was in May 1980.  

Upon report of medical history dated in June 1980, the Veteran indicated he had recurrent back pain; however, the corresponding separation physical examination was negative for a chronic back disorder.

Post-service, the Veteran first reported back pain in 1997, some 17 years after his separation from military service, though he indicated he had problems with pain since 1993.  He was simply diagnosed with spasm and strain in 1997.  DDD of the L4-5 was not confirmed by x-ray study until November 2004, some 24 years after his separation from military service.  

The evidence associated with the claims folder since the April 2007 rating decision includes VA outpatient treatment records dated between 2004 and 2007, which show continued complaints of back pain and treatment for DDD of the lumbar spine.  

A lay statement from the Veteran's brother serves to establish not only that the Veteran injured his back when he fell off a back of a truck and while performing jumps in service, but also that he had had chronic back pain since service.  

An August 2009 report of VA examination found no evidence of a chronic back condition after the Veteran's discharge from service and that DDD of the lumbar spine was not related to the musculoskeletal complaints in service.  

However, the examiner further indicated that he could not resolve the issue of nexus without resorting to speculation.

As such, the evidence received since 2007 is not duplicative or cumulative of that on file prior to the last final RO decision of that year.  

To the extent that the evidence of record received since the prior final decision can be deemed to be new, it also does, when considered by itself or with previous evidence of record, relate to a previously unestablished fact necessary to substantiate the Veteran's claim.  

With respect to the Veteran's own statements, to the effect that he has DDD of the lumbar spine related to his military service, such evidence may be cumulative and redundant of statements made earlier.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

However, the Veteran's brother now has presented his own assertions indicating that the Veteran injured his back during service and presumed to be credible for the purpose of establishing a continuity of symptomatology referable to chronic low back pain since service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Thus, as new and material has been presented, there is a basis to reopen the previously denied claim of service connection for DDD of the lumbar spine.   See 38 C.F.R. §- 3.156(a).  



Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis and/or a psychosis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).



Right Knee

The Veteran asserts that his current right knee osteoarthritis is the result of disease or injury that was incurred in service.   

In this regard, the Veteran's service treatment records show a complaint of right knee pain in September 1977.  He was diagnosed with chrondromalacia.  Thereafter, the Veteran complained of knee pain in May 1980.  He was variously diagnosed with possible strain and fluid on his knee.   
 
The mere fact that the Veteran complained of having knee pain in service is not enough to establish that a chronic right knee condition manifested during service.  See 38 C.F.R. § 3.303(b).   

On the June 1980 report of medical history, the Veteran denied having a trick or locked knee.  There were no other complaints referable to his right knee, and the corresponding physical examination was negative for a right knee condition.

Significantly, after service, the Veteran is shown to have first complained of right knee pain in 2004.  

Osteoarthritis was not confirmed by radiographic evidence until 2006, which is clearly outside the one-year presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309.  Thus, a continuity of treatment is not established in this case.  

On review, the overall records serves to date the onset of the Veteran's right knee osteoarthritis to a period many years after his period of active service ending in August 1980.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The absence of complaints or findings constitutes negative evidence against the claim because it tends to disprove that right knee osteoarthritis was due to an event or incident of the Veteran's service.  Id.  

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his right knee since service, these statements are found not to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, these current assertions are found to be inconsistent with earlier and more probative statements made by the Veteran at the time of his discharge from service and in connection with medical care rendered after service.  Id.  

There were no complaints or findings of a right knee condition until 2004, more than 24 years after the Veteran was discharged from service.  Osteoarthritis was not diagnosed until 2006, some 26 years after his discharge from service.  

Here, the lay evidence does not serve to establish that the Veteran experienced right knee after service, and there is no medical evidence that causally links the onset of the current osteoarthritis to any injury or disease or other claimed incident of the Veteran's service.  

If fact, the April 2009 VA examiner opined that the current chrondromalacia and degenerative joint disease of the right knee were less likely than not related to the knee problems in service.  

The examiner reasoned that the Veteran had a self limiting knee condition in service, which was not discussed at the separation physical examination from service or documented by continuing medical care until recent years.  

Although the Veteran and his brother now assert he sustained a right knee injury during service, which is the cause of his current condition, their statements alone cannot constitute competent evidence of a medical nexus as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   


Mood Disorder

The Veteran asserts that his current mood disorder is the result of his military service.  The Board would note, however, that the Veteran has not related the development of the claimed condition to a specific incident or event of his active service. 

In this regard, Veteran's service treatment records are wholly devoid of complaints or findings of an innocently acquired psychiatric disorder, to include the June 1980 separation report of medical history and physical examination

After service, the Veteran first complained of and was diagnosed with depression, not otherwise specified, in 2004, some 24 years after his separation from active duty service.  38 C.F.R. §§ 3.307, 3.309.  

The VA outpatient treatment records dated in June 2007 further contain a diagnosis of adjustment disorder.  There was no medical evidence linking the depression or adjustment disorder to the Veteran's active service.

The absence of complaints or findings constitutes negative evidence against the claim because it tends to disprove that a mood disorder was due to an event or incident of the Veteran's service.  See Maxson, supra 

To the extent that the Veteran may be asserting that he had continued or ongoing problems with a mood disorder since service, these statements are found not to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, supra.  

Significantly, these current assertions are found to be inconsistent with earlier and more probative statements made by the Veteran at the time of his discharge from service and in connection with information reported for clinical purpose after service.  Id.  

There were no complaints or findings of depression until 2004, more than 24 years after the Veteran was discharged from service.  Thus, a continuity of treatment has not been established in this case.   

Finally, the Veteran has presented no medical evidence to support his lay assertions or otherwise to causally link the currently demonstrated claimed mood disorder to his period of active service.  

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed mood disorder may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

Although the Veteran now asserts he has a mood disorder as a result of service, his statements alone do not constitute competent evidence of a medical nexus as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   



ORDER

As new and material evidence has been submitted to reopen the claim of service connection for DDD of the lumbar spine, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  

Service connection for a right knee condition is denied.

 Service connection for a claimed mood disorder is denied.



REMAND

To the extent that the Veteran is now found to have presented new and material evidence sufficient to reopen his previously denied claim of service connection for DDD of the lumbar spine, further development of the record is required to decide the appeal.  

In addition to obtaining copies of any outstanding treatment records, the RO schedule the Veteran for a VA orthopedic examination in order to determine the likelihood that the currently demonstrated DDD of the lumbar spine is due to an injury including the documented strain or history of recurrent pain or other event of the Veteran's period of active service.  

Accordingly, this remaining matter is remanded to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated him for the claimed low back disorder since service.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  The RO should obtain all VA outpatient and inpatient treatment records.

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.   

2.  After associating all outstanding records with the claims folder, the RO should arrange for a VA examination to determine the nature and likely etiology of the claimed DDD of the lumbar spine.  

The claims folder should be made available to the examiner for review in connection with his/her evaluation.  The examiner in this regard should identify all symptoms and functional impairment due to the claimed DDD of the lumbar spine.  

The examiner also should elicit from the Veteran and record a complete history regarding the claimed low back disorder.  

Based on his/her review of the case, the VA examiner should offer an opinion as to whether the Veteran's disability manifested by DDD of the lumbar spine at least as likely as not is due to an injury or other causative event of his period of active service.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

4.  After completing all indicated development, the RO should readjudicate the Veteran's reopened claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010)    


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


